Case 2:18-cv-00491-JRG-RSP Document 178 Filed 01/27/20 Page 1 of 7 PageID #: 7037


                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION
   UNILOC 2017, LLC,                     §
        Plaintiff,                       §
                                         §    CIVIL ACTION NOS. 2:18-cv-00491
   v.                                    §
                                         §
   GOOGLE LLC.,                          §
       Defendant.                        §       JURY TRIAL DEMANDED
                                         §
                                         §




             MOTION TO COMPEL GOOGLE’S IDENTIFICATION AND
                 PRODUCTION OF FINANCIAL DOCUMENTS
Case 2:18-cv-00491-JRG-RSP Document 178 Filed 01/27/20 Page 2 of 7 PageID #: 7038



   I.   BACKGROUND

         On September 10, 2019, Uniloc 2017 LLC (“Uniloc”) served interrogatories on Google

  LLC (“Google”), including Interrogatories Nos. 4 and 6.

  Interrogatory No. 4 requests:

         For each version of products or software corresponding to the ACCUSED
         INSTRUMENTALITY made, imported, used, sold, offered for sale, provided,
         supported, or caused to be provided by or on behalf of YOU, please IDENTIFY all
         ways in which YOU derived or will derive revenue along with any DOCUMENTS
         used to develop your response and revenue, profit and costs associated with each
         ACCUSED INSTRUMENTALITY.

         On October 31, 2019, after Uniloc agreed to Google’s extension requests, Google

  responded with the following:

         Google’s investigation and document collection are ongoing. Pursuant to Federal
         Rule of Civil Procedure 33(d), Google will produce and identify by Bates number
         documents from which the answer to this interrogatory may be determined at
         substantially the same burden by either party.

  Interrogatory No. 6 requests:

         IDENTIFY by Bates number and describe all licenses, settlement agreements, or
         covenants-not-to-sue, technology transfer agreements or any other agreements or
         contracts providing any rights to patents or technologies entered into by YOU, or
         of which YOU are aware, that relate to any patent or patent application (from any
         jurisdiction or nationality) that (i) relates to the functions and features set forth in
         PLAINTIFFS’          infringement        contentions      for    each      ACCUSED
         INSTRUMENTALITY or technology that you contend is similar to the functions
         and for each ACCUSED INSTRUMENTALITY or that (ii) YOU contend is
         comparable to a license that YOU and PLAINTIFFS would have agreed to in a
         hypothetical negotiation in this case.


         And again, Google responded with the following:

         Google’s investigation is ongoing. After a reasonable search, Google will produce
         and identify by Bates number licenses reasonably related to the patent in suit.
         Google may also rely on licenses, agreements, or other materials produced by
         Uniloc or third parties.


                                                    1
Case 2:18-cv-00491-JRG-RSP Document 178 Filed 01/27/20 Page 3 of 7 PageID #: 7039



         In its answers, Google did not identify a single produced document or a single Bates

  number. And, Google has not updated this interrogatory since. Relatedly, Uniloc has repeatedly

  informed Google that its financial documents productions are deficient – including in letters sent

  on December 10, 2019 and December 19, 2019.1

         On December 10, 2019, Uniloc wrote Google explaining the reasons why Google’s

  responses to Interrogatories Nos. 4 and 6 were insufficient. This Motion addresses those reasons

  below. The parties met and conferred on January 3, 2020 and January 10, 2020. Google refused to

  commit to a date when it will produce its financial documents, much less provide a full and

  complete response to the Interrogatories Nos. 4 and 6. Instead, Google seems to expect that Uniloc

  should have to wait indefinitely. Accordingly, the parties have reached an impasse.

  II.   ARGUMENTS

         A.      Google Must Produce Financial and Damages-Related Information as
                 Required by This Court’s Disclosure Protocol and in Response to
                 Interrogatories Nos. 4 and 6

         Uniloc’s interrogatories have been outstanding for more than four months, and Google has

  been under an obligation to produce all relevant documents since discovery opened. Further the

  deadline for substantial completion of document production has long since come and gone.2

  Further still, discovery closes March 30, 2020, and Uniloc needs these documents to prepare its

  expert reports. But rather than comply with its discovery obligations, much less in a timely manner,

  Google continues to delay and stall and put off responding and producing documents, seemingly



  1
   Uniloc has attempted to work with Google on remedying this deficiency. To date Google has not
  even committed to a date certain when any such financial documents or information will be
  produced.
  2
   See Dkt. 102 at 4 (Deadline to substantially complete document production due on November
  25, 2019).
                                                  2
Case 2:18-cv-00491-JRG-RSP Document 178 Filed 01/27/20 Page 4 of 7 PageID #: 7040



  indefinitely. Each meet and confer results in Google “still working on” producing its financial

  documents and a promise to produce at some time, but a refusal to commit to a date when it would

  be complete such production. Google has had many months to “work on” finding and producing

  its financial documents, and given that at this late stage of the litigation Google is “still working

  on” producing its first financial document, it appears Google only very recently even began to

  search for its financial documents. Uniloc cannot be expected to wait indefinitely for Google to

  make good on its empty representations.

         Google must produce this long-outstanding financial and damages-related discovery

  consistent with the Federal Rules, this Court’s local rules and orders, and Google’s own

  representations.

         B.      Uniloc Should Not Bear the Burden to Identify All the Ways Google Derives
                 Revenue for Each Version of the Accused Products or Software under Rule
                 33(d)

         Google should not be allowed to play hide-the-ball for an issue as important as damages.

  Here, at least as to its answer to Interrogatory No. 4, Google improperly attempts to put the burden

  on Uniloc to identify all the ways that Google derives revenue for each version of Google’s accused

  products or software, based on an unmet promise of producing and identifying by bates number

  Google’s financial documents.3


         3
          And to the extent Google may fail to identify its financial documents after it finally
  produces them, Google should not be allowed to put the burden on Uniloc to identify its financial
  documents by merely referencing a mass of documents that may have some financial documents
  mixed within. In the context of Rule 33(d), for instance, this Court has explained why the burden
  should not rest with the party seeking discovery:

         “[A responding party] may not simply refer [the propounding party] to a mass of
         records but must “specifically identify which documents contain the requested
         information in its answer to the interrogatory. If the party cannot comply with these
         requirements, it must otherwise answer the interrogatory fully and completely.” Id.

                                                   3
Case 2:18-cv-00491-JRG-RSP Document 178 Filed 01/27/20 Page 5 of 7 PageID #: 7041



         Also, regarding Google’s allegation that “the answer to this interrogatory may be

  determined at substantially the same burden by either party,” the Eastern District of Texas has held

  that such is “implausible” when the questions concern defendants’ own products and documents.

  Laserdynamics, Inc. v. Asus Computer Int’l, et al., Case No. 2:06-cv-348 (E.D. Tx. Jan. 1, 2009)

  (“In Interrogatory Number 9, the plaintiff asks the defendants to identify ‘every related company

  to Quanta Computer/Quanta Storage and the business of each company.’ The defendants answered

  this interrogatory by producing their annual reports, and thereafter citing to Rule 33(d) with the

  contention that the parties bear equal burden in ascertaining the answer from the annual reports.

  The defendants’ reliance on Rule 33(d) is improper.”).4




         (citing R.W. Thomas Const. Mgmt. Co. v. Corrugated Servs., Inc., 1995 WL 592539
         (E.D. Pa. 1995)). Finally, Plaintiff has not shown that the burden of ascertaining
         the answer to the interrogatories is substantially the same for both parties. The court
         in O’Connor, et al. v. Boeing North American, Inc., et al., 185 F.R.D. 272 (C.D.
         Cal. 1999), stated that without “detailed specification by category and location of
         responsive documents, the burden of deriving the answers to the interrogatories is
         not the same for the parties; rather, it would be easier for persons employed by the
         [answering party] to locate responsive documents.” Id. at 278.”
  Sky Technologies, LLC v. IBM Corp., Case No. 2:03-cv-00454 (E.D. Tx. Apr. 1, 2015).


  4
   In the Laserdynamics case, the Court characterized the discovery dispute as a “reckless disregard
  of the discovery obligations and the rules of practice applicable in this court” and ultimately
  determined that the actions of the defendants were the type in which sanctions were appropriate:

         The basis for the sanctions are (1) the failure to produce relevant documents, (2)
         the imposition of numerous improper objections, (3) improper reliance on Rule
         33(d), and (4) the failure to meet and confer in good faith to resolve discovery
         matters.

  Id. The Court has also issued sanctions forcing parties to answer the interrogatories and prohibiting
  such abusing parties from relying on Rule 33(d) altogether. See Alexsam, Inc. v. IDT Corp., Case
  No. 2:07-cv-420 (E.D. Tx. Aug. 12, 2010).
                                                   4
Case 2:18-cv-00491-JRG-RSP Document 178 Filed 01/27/20 Page 6 of 7 PageID #: 7042



         Here, Google’s financial documents and agreements concerning its own instrumentalities

  are authored by Google. Google is in the best position to identify such documents and identify all

  the ways that Google derives revenue and for each version of Google’s accused products and

  software.

  III.   CONCLUSION

         To date, Google has not produced its financial documents, agreements and financial

  information, and as such, it has not answered Interrogatories Nos. 4 and 6, nor included documents

  and information requested in Interrogatories Nos. 4 and 6. Discovery closes March 30, 2020, and

  Uniloc needs these documents to prepare its expert reports. As such the Court should compel

  Google to do so.



  Date: January 27, 2020                       /s/ James L. Etheridge
                                               James L. Etheridge
                                               Texas Bar No. 24059147
                                               Ryan S. Loveless
                                               Texas Bar No. 24036997
                                               Brett A. Mangrum
                                               Texas Bar No. 24065671
                                               Travis L. Richins
                                               Texas Bar No. 24061296
                                               Jeff Huang
                                               Brian M. Koide
                                               Etheridge Law Group, PLLC
                                               2600 E. Southlake Blvd., Suite 120 / 324
                                               Southlake, TX 76092
                                               Tel.: (817) 470-7249
                                               Fax: (817) 887-5950
                                               Jim@EtheridgeLaw.com
                                               Ryan@EtheridgeLaw.com
                                               Brett@EtheridgeLaw.com
                                               Travis@EtheridgeLaw.com
                                               JHuang@EtheridgeLaw.com
                                               Brian@EtheridgeLaw.com

                                               ATTORNEYS FOR PLAINTIFF
                                                 5
Case 2:18-cv-00491-JRG-RSP Document 178 Filed 01/27/20 Page 7 of 7 PageID #: 7043




                                 CERTIFICATE OF SERVICE

          I certify that on January 27, 2020, the foregoing document was served upon all counsel of
  record for the Defendant via the Court’s electronic filing system.


                                                      /s/ James L. Etheridge
                                                      James L. Etheridge




                              CERTIFICATE OF CONFERENCE

          Pursuant to Local Rules CV-7(h) and (i), counsel for the parties met and conferred with
  counsel on January 3, 2020 and January 10, 2020 in a good faith attempt to resolve the matters
  raised by this Motion. The parties were unable to reach agreement.


                                                      /s/ James L. Etheridge
                                                      James L. Etheridge




                                                 6
